This appeal is from an adjudication of the tax assessment of premises at the northeast corner of Broad and Sansom Streets, Philadelphia. This assessment was fixed some years before at $1,724,000 by Court of Common Pleas No. 2. The assessor assessed the premises at that sum for 1939 and the Board of Revision declined to reduce it. The owner then appealed to the common pleas where, after hearing, the assessment was reduced to $1,721,000. The rule is that on appeal to this Court, the assessment will not be disturbed if there is evidence to support it. There is such evidence and no abuse of power appears. See American Academy of Music's Appeal, 321 Pa. 433,435, 184 A. 657; Edmonds's Appeal, 314 Pa. 382, 172 A. 103.
Order affirmed at appellant's costs.